Citation Nr: 0419721	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  00-08 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for dementia, to 
include loss of concentration, poor word recognition and 
irritability, due to exposure to carbon monoxide poisoning.

2.  Entitlement to service connection for loss of taste due 
to exposure to carbon monoxide poisoning.

3.  Entitlement to service connection for stomach disorders 
(other than gastritis) due to exposure to carbon monoxide 
poisoning.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
January 1946, from December 1946 to December 1949, and from 
January 1950 to July 1964.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The prior procedural history of this case is set 
forth in detail in remands issued by the Board in October 
2001 and January 2004.  The requested development has been 
accomplished and the case is now ready for appellate review 
by the Board.


FINDINGS OF FACT

1.  Competent medical evidence does not reveal that a 
dementia disorder is related to the veteran's military 
service or any incident thereof.

2.  The current existence of a disability manifested by loss 
of taste is not supported by competent medical evidence.

3.  Competent medical evidence does not reveal that a stomach 
disorder other than gastritis is related to the veteran's 
military service or any incident thereof.

CONCLUSIONS OF LAW

1.  Dementia, to include loss of concentration, poor word 
recognition and irritability, was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  A disability manifested by loss of taste was not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Stomach disorders other than gastritis were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he developed dementia, loss of 
taste, and stomach disorders as a result of an incident in 
November 1945 when he was overcome by carbon monoxide gas 
from a gas stove explosion in his apartment while stationed 
in Berlin, Germany.

Duties of Notify/Assist

Prior to addressing the veteran's claim, the Board will 
consider the provisions of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107) (West 2002)].  This law eliminated the former 
statutory requirement that claims be well grounded, cf. 38 
U.S.C.A. § 5107(a) (West 1991), and enhanced the duty on the 
part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The 
veteran's claim has been in appellate status since 1999 and 
therefore, the provisions of the VCAA and the implementing 
regulations are applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this case has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The Board will apply this standard in deciding the veteran's 
claim.

Notice 

The VCAA requires VA to notify the claimant of any 
information and any medical or lay evidence not previously 
provided that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [letter from VA to 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

The Board observes that a letter was sent to the veteran in 
January 2002, with a copy to his representative, which was 
specifically intended to address the requirements of the VCAA 
pertinent to the carbon monoxide exposure issues to be 
decided herein.  Crucially, the veteran was informed by means 
of that letter as to what evidence he was required to provide 
and what evidence VA would attempt to obtain on his behalf.  
It further explained that VA would obtain VA medical records 
and would make reasonable efforts to help him get relevant 
evidence, such as private medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.

The Board finds that this letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
this claim, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion the Secretary would attempt to obtain on behalf 
of the veteran.  The Board notes that, even though the letter 
requested a prompt response, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, which the Board finds was in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  The one-year period has since expired.

The Board notes further that the veteran's claim for the 
carbon monoxide exposure residuals was readjudicated on the 
merits on several occasions following passage of the VCAA as 
well as following issuance of the RO's VCAA notice letter in 
January 2002.  See VAOPGCPREC 3-2001, dated January 21, 2001; 
see also Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. §  ____) (provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period).

In view of the above, the Board finds that the veteran was 
notified properly of his statutory notice rights under the 
VCAA.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim for the carbon monoxide exposure 
residuals and that there is no reasonable possibility that 
further assistance would aid in substantiating this claim.  
In particular, the record shows that the RO obtained relevant 
VA and private medical records, and the veteran was provided 
with VA examinations in connection with his claim.  There is 
no indication that there exists any evidence which has a 
bearing on this claim which has not been obtained.

Furthermore, it is evident from review of the file that no 
pertinent evidence not already submitted is available; in 
this regard, it appears the veteran has submitted and VA has 
obtained all relevant medical records necessary to decide 
this claim at the present time.  See e.g. Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, the VCAA does not 
apply); see also VAOPGCPREC 5-2004.

Moreover, the veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.103 (2003).  The veteran was informed of 
his right to a hearing and he testified before the 
undersigned at a videoconference hearing held in August 2001.  
The veteran's representative has submitted written argument 
in his behalf as well.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim on appeal has been consistent 
with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development 
that would avail the veteran or aid the Board's inquiry.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

In general, service connection may be granted if the evidence 
establishes that a claimed disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a) (2003).

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.  Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Moreover, the mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  When a chronic disease is shown 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b) (2003).  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the veteran's claim.  Id.

The chronicity provision of section 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

Dementia, to include loss of concentration, poor word 
recognition and irritability

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) competent medical 
evidence of a current disability; (2) evidence of the in-
service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the in-service disease/injury and 
the current disability.  See Hickson, supra.

As for this claim, it is undisputed that the veteran has a 
disability described as dementia, and that components of this 
problem as indicated by loss of concentration and poor word 
recognition are clearly present, although there is some 
question as to whether irritability is specifically related 
as the veteran has other psychiatric disorders.  In any 
event, VA and private medical records document the existence 
of this dementia problem as early as 1993, and the recent VA 
psychiatric and neuropsychological exam reports dated in 2002 
and 2003 reflect a diagnosis of dementia.  Hickson element 
(1) is therefore established to the Board's satisfaction.

However, with respect to the second Hickson element, in-
service incurrence, the veteran's service medical records are 
entirely negative for any findings reflecting a history of 
treatment in service for memory problems and related 
symptoms, to include as a residual of the carbon gas incident 
in November 1946.  This finding is supported not only by the 
hospital reports corresponding to that incident, but by the 
balance of the service records, to include the veteran's 
retirement physical examination conducted in March 1964, 
which was pertinently negative for the claimed-for dementia 
disorder.  There is also no post-service evidence of 
treatment for dementia until decades after service, as noted 
above.  In the Board's view, this gap in the record 
preponderates strongly against this claim on the basis of 
continuity of symptomatology.  See Mense v. Derwinski, 1 Vet. 
App. 354 (1991); see also Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Consequently, the Board finds 
that Hickson element (2), competent evidence of in-service 
disease or injury, has not been met.

Additionally, the Board notes that while the Court has held 
that VA cannot ignore a veteran's testimony simply because he 
is an interested party, personal interest may affect the 
credibility of the evidence.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991).  In this case, the Board finds that 
the veteran's statements and testimony on appeal pertinent to 
his claim of having started experiencing memory loss soon 
after the November 1945 incident, with additional diminishing 
loss of memory in the 1960's while he worked for the Postal 
Service, is outweighed by the pertinently negative service 
retirement discharge exam as well as the post-service medical 
records submitted with his claim, none of which show actual 
treatment for this problem until decades after service.  
See Curry v. Brown, 7 Vet. App. 59 (1994) [a veteran's 
version of events from past may be of limited credibility and 
probative value in the absence of medical records showing 
actual treatment for the claimed disorder].

The above-stated findings also render nil the probative value 
of Dr. S.'s statement of June 2001, where he relates the 
veteran's self-described accounts of having had symptoms of 
dementia since the November 1945 carbon gas incident.  On 
this point, the Court has held that a medical opinion 
premised upon an unsubstantiated account of a claimant is of 
no probative value.  See e.g. Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
[Board is not bound to accept a physician's opinion when it 
is based exclusively on the recitations of a claimant].

Moreover, there is the matter of the decades long delay in 
seeking either medical treatment or VA benefits for the 
claimed dementia disability.  The veteran did not seek 
medical treatment for this problem until several decades 
after service, and he did not specifically file a claim for 
VA benefits for same until September 1998.  The Court has 
held that a veteran's delay in asserting a claim, which in 
this case was not filed until more than two decades after 
service, can constitute negative evidence that weighs against 
the claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).

In short, for the reasons stated immediately above Hickson 
element (2) has not been met.

With respect to Hickson element (3), medical nexus, there is 
of record evidence in support of the veteran's claim; 
however, the Board nevertheless finds that a preponderance of 
the relevant and probative evidence is against a finding that 
his dementia is linked to service, to include as a residual 
of exposure to carbon monoxide.

The evidence in the veteran's favor on the nexus question 
consists of the several medical journal articles he has 
submitted, all of which, in essence, document that memory 
loss and related symptoms of dementia can result as long-term 
sequale of high levels of carbon monoxide exposure.  In this 
case, the Board will not take issue with the fact that the 
veteran was exposed to a high level of this gas coincident 
with the November 1945 incident; he was apparently rendered 
unconscious for at least several hours, his friend was killed 
in the stove explosion and the service records document that 
he was hospitalized for several days and had headaches.  
However, while all of these facts are present, the medical 
journal articles themselves are insufficient to provide the 
necessary medical nexus link.  On this point, the Court has 
held that that a medical treatise that contains only a 
generic statement regarding a "possible link" does not 
satisfy the nexus element.  See Sacks v. West, 11 Vet. App. 
314, 316-17 (1998).

The other piece of evidence in the veteran's favor on nexus 
is the report of the VA neuropsychological examination dated 
in August 2002, which contained the examiner's opinion that 
while the veteran's dementia appeared primarily to be of a 
vascular origin (secondary to an aneurysm in 1984, as shown 
by the medical records in the file), ". . . the effects of 
carbon monoxide poisoning cannot be sufficiently ruled out 
and may have contributed to the veteran's current cognitive 
status."  In addition to this report, the record contains 
the report of a VA psychiatric assessment prepared in October 
2003, which did not endorse this opinion directly, but stated 
that the veteran had dementia with multiple possible 
etiologies.

However, allayed against the above-cited evidence are several 
private medical reports dated from 1993 and 1999 and the 
report of a VA mental disorders exam conducted in July 2002, 
which read together, preponderate against establishing a 
medical nexus between the veteran's dementia and his exposure 
to carbon monoxide gas in service in late 1945.

The evidence against this claim on the basis of nexus is 
significant first for the report from a Dr. M. dated in 
November 1993, which noted that the veteran had had a ten-
year history of gradually diminishing memory and thinking 
loss since sustaining an aneurysm leakage in 1984.  Dr. M. 
specifically noted that the veteran had experienced a slow 
and progressive decline in his memory and thinking since that 
event.  Furthermore, Dr. M. stated that this kind of dementia 
was consistent with (but not totally suggestive) of dementia 
of Alzheimer's type.  Dr. M.'s report of 1993 is otherwise 
consistent with the prior-dated medical reports in the file, 
none of which reflect treatment for these symptoms in the 
years immediately following service or until the documented 
treatment some ten years after the 1984 aneurysm.

Further degrading the link between these problems and the 
1945 in-service gas exposure is the report dated in July 1999 
from Dr. C., who at that time specifically noted that the 
veteran was being evaluated for memory problems based on such 
exposure, but that a correlation was not found on an MRI of 
the brain.  Dr. C. stated in her report that an MRI of the 
brain would likely show changes in basal ganglia if such 
exposure was the likely cause of his mild dementia diagnosed 
at that time; however, upon review of his MRI results, she 
noted only periventricular and subcortical while matter 
lesions and atrophy and hence, found "no evidence of 
abnormal signal in the globus pallidue which is usually seen 
with carbon monoxide poisoning."  The Board finds this 
report to be particularly persuasive as to the medical 
etiology of the veteran's dementia and its non-relation to 
the carbon gas incident in view of the diagnostic signs seen 
on the MRI.

All of the above was then reviewed by the examiner on the VA 
mental disorders examination conducted in July 2002, and 
based on this evidence, the examiner provided the following:

The veteran appears to have functioned 
normally for the vast majority of his 
adult life.  There are indications that 
he is suffering from mild dementia which 
may be complicated by some adjustment 
difficulties related to several 
psychosocial stressors including his own 
health problems and the health problems 
of his wife and children.  According to 
the medical report cited above [Dr. C.'s 
report], he does have focal lesions and 
atrophy of the brain but not in a pattern 
that is consistent with carbon monoxide 
poisoning.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
consistent with Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
the Court has held that the Board may not reject medical 
opinions based on its own medical judgment.

In evaluating the probative value of competent medical 
evidence, the Court has further stated the following, in 
pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. .  As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

And while the Court has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician, Guerrieri, 4 Vet. App. at 
471-73, the Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).
In view of the foregoing, the Board has carefully analyzed 
the evidence that is probative on the question of nexus and 
finds that a preponderance of the evidence that is against 
the veteran's claim, as discussed in the preceding 
paragraphs, outweighs the evidence in the veteran's favor.  
While it appears possible that the veteran's dementia could 
have multiple etiologies, as suggested, it is more evident in 
this case that his dementia is not related to the carbon gas 
incident of decades ago, in the face of the 1984 aneurysm and 
subsequent onset of mild dementia.  This is supported not 
only by the contemporaneous nature of Dr. M.'s 1993 report, 
but by Dr. C.'s MRI findings reported in 1999.  Added to 
these reports is the VA examiner's summary agreement 
therewith noted on the July 2002 mental disorders exam.  In 
summary, a preponderance of the evidence is found to be 
against this claim on the basis of Hickson element (3).

Finally, to the extent the veteran himself proffers that his 
memory loss and dementia symptoms are related to the in-
service gas exposure incident, it is well settled that 
laypersons without medical training, such as the veteran, are 
not qualified to render medical opinions on matters such as 
the etiology of a disorder, and so his opinion are entitled 
to no weight of probative value.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2003) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Loss of taste

With respect to the first Hickson element, the Board finds 
that the medical evidence on file does not establish the 
existence of a current disability manifested by loss of 
taste.  The veteran was examined for this condition by VA in 
July 2002, at which time the examiner found that while his 
sense of taste was decreased, it was still present, and 
specifically, he was able to taste salt, sugar, lemon and 
vinegar.  No other pertinent findings were reported with 
respect to loss of taste on this VA exam.  Moreover, the 
Board observes that no other medical evidence in the file 
contains any findings documenting actual loss of taste, to 
include during service or in the years thereafter.  As noted 
above, the veteran has been specifically apprised of the need 
to submit medical evidence showing a current disability for 
the claimed disorders he believes resulted from exposure to 
carbon monoxide gas in service, but none has been submitted.  
Hickson element (1) has therefore not been met, and the 
veteran's claim thus fails on the basis of no current 
disability.

Furthermore, in light of the fact that there is absolutely no 
objective evidence of the claimed disability manifested by 
loss of taste, either in service or thereafter, the veteran's 
contentions and hearing testimony are of limited probative 
value.  Espiritu, supra.  It is not a matter in dispute that 
the veteran was hospitalized in service for carbon monoxide 
exposure, but what is at issue here is whether as a result of 
such exposure he incurred a disability manifested by loss of 
taste, which is not shown.  Consequently, the Board finds 
that Hickson element (2), competent evidence of in-service 
disease or injury, has not been met.

The Board additionally observes that in the absence of a 
current disability for this claimed disorder, Hickson element 
(3) medical nexus, is necessarily lacking also.

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against this claim, 
and therefore, the benefits sought on appeal are denied.

Stomach disorders (other than gastritis)

In view of the fact that service connection for gastritis has 
been established, the veteran's claim herein necessarily 
encompasses other stomach disorders.  And in this case, a 
current disability for several of these disorders under 
Hickson is shown, as reflected by the post-service medical 
reports which denote diagnoses of healing small antral ulcer, 
acid reflux disease (hiatal hernia) and mild esophagitis.  
However, what is lacking is competent evidence showing in-
service incurrence/aggravation of the claimed-for stomach 
disorders and a medical nexus showing a link between any such 
disorders and service, to include as a residual disability of 
carbon monoxide exposure, hence, failing Hickson elements (2) 
and (3).

With respect to the second Hickson element, as with the loss 
of taste claim, with the exception of the now service-
connected gastritis, the veteran's service medical records 
are entirely negative for any findings reflecting a history 
of treatment in service for other stomach disorders, to 
include as a residual of the carbon gas incident in November 
1946.  This finding is supported not only by the hospital 
reports corresponding to that incident, but by the balance of 
the service records, to include the veteran's retirement 
physical examination conducted in March 1964, which was 
pertinently negative for the claimed-for stomach disorders.  
There is also no post-service evidence of treatment for the 
claimed-for stomach disorders in the years immediately 
following service.  And as with the dementia claim, this gap 
in the record preponderates strongly against this claim on 
the basis of continuity of symptomatology.  Mense and Voerth, 
both supra.  Consequently, the Board finds that Hickson 
element (2), competent evidence of in-service disease or 
injury, has not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus opinion is of record which serves to 
link the claimed stomach disorders to the veteran's military 
service.  To the contrary, the Board notes that the veteran 
was examined for this claim on a VA examination in July 2002, 
at which time the examiner proffered the following medical 
opinion based on review of the records in the claims file:  
"The patient has a history of bloating and abdominal 
symptoms.  They are likely secondary to reflux disease."  
The same VA examiner filed an addendum to his exam report in 
March 2003, which specifically denoted no link between any 
present abdominal disorder and carbon monoxide exposure:  
"In my opinion his present abdominal symptoms are more 
likely than not due to his infection with Helicobacter pylori 
and less likely than not due to exposure to carbon monoxide 
during the service."  As there is no competent medical 
evidence to the contrary, Hickson element (3), nexus, has not 
been met and the veteran's claim fails on that basis as well.

With regard to the veteran's accounts of having a long 
history of abdominal distress and symptoms which he believes 
originated in his military service after he was exposed to 
high levels of carbon monoxide, the Board notes that he is 
generally competent to report his symptoms in this regard.  
See Falzone v. Brown, 8 Vet. App. 398, 405-06 (1995); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) [while individuals 
lacking medical training and/or expertise are not competent 
to render medical diagnoses and opinions regarding the 
etiology of a disease or injury, they are competent to report 
observations of their senses (sight, sound, hearing, etc.)].  
However, with respect to the conclusion, express or implied, 
that such symptoms were caused by carbon monoxide exposure in 
service, or from some other incident or event of service, it 
is well settled that laypersons without medical training, 
such as the veteran, are not qualified to render medical 
opinions on matters such as the etiology of a disorder, and 
so his opinion on this matter is entitled to no weight of 
probative value.  Espiritu, supra; see also 38 C.F.R. 
§ 3.159(a)(1).  Thus, although not necessarily discounting 
his contentions of long-term problems with his stomach, the 
Board finds that the veteran's attempts to ascribe such 
problems to his service, to include as a residual of the 
carbon gas incident in November 1945, does not constitute 
competent medical evidence.

In summary, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for stomach 
disorders other than gastritis as due to service, to include 
exposure to carbon monoxide.  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for dementia, to include loss of 
concentration, poor word recognition and irritability, is 
denied.

Service connection for loss of taste is denied.

Service connection for stomach disorders (other than 
gastritis) is denied.


	                        
____________________________________________
	L. M. BARNARD
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



